Citation Nr: 1334265	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-26 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of an injury of the left leg.  

2.  Entitlement to service connection for residuals of frostbite of the left leg.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Karl Truman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1952 to April 1954.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, a hearing was held before a Hearing Officer in Indianapolis, Indiana.  A transcript of the hearing is associated with the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Peripheral neuropathy of the left leg was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  Any injury of the left leg in service is not shown to be related to currently diagnosed disease or injury.  

3.  Residuals of a cold injury in service are not shown to be related to currently diagnosed disease or injury.  


CONCLUSIONS OF LAW

1.  Chronic residuals of an injury of the left leg were neither incurred in nor aggravated by service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2013).

2.  Chronic residuals of a cold injury of the left leg were neither incurred in nor aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  June and August 2008 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs), with the exception of the Veteran's separation examination report, are unavailable, as they were likely destroyed in a fire at the National Personnel Records Center in July 1973.  Sick/morning reports were obtained.  The Veteran was advised of the actions taken by the RO and additional information he could submit in a November 2011 letter.  Pertinent post-service treatment records have also been secured.  The Veteran was afforded a VA medical examination in March 2011.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran and his representative have disagreed with the conclusions reached by the VA examiner, neither he nor the representative has challenged the adequacy of the examination itself.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease, as identified in 38 C.F.R. § 3.309(a), shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Residuals of an Injury of the Left Leg

The Veteran contends that he has residuals of a left leg injury that he sustained while on active duty.  In testimony during the RO hearing in November 2010, he and his spouse related that the Veteran had sustained the injury when he was carrying a wounded soldier downhill and struck his left leg on a post.  The Veteran went on to state that, after the injury, his primary symptom was a lack of feeling in the leg, which is a symptom he has also contended is the result of a cold injury in service.  

Review of the available STRs shows that the Veteran was treated at an evacuation hospital for several days in January 1953, with an abstract of this treatment showing diagnoses of "Pain the back" and "Disturbance of sensation, Not Elsewhere Classified."  On examination for separation from service in April 1954, clinical evaluation of the lower extremities was normal.  

Post-service medical records include an August 2008 statement from the Veteran's former private physician who related that he had treated the Veteran prior and subsequent to his service in the Korean war and that he recalls that the Veteran had "war injuries and walked with a limp from a leg wound."  He stated that he continued to see the Veteran's limp, which had increased with age during the past forty years.  Review of VA outpatient treatment records shows that in November 2009, the Veteran had complaints of left lower extremity neuropathy for which he was prescribed the mediation Gabapentin.  This was described as improving on medication.  The pertinent assessment was restless leg syndrome.  

An examination was conducted by VA in March 2011.  At that time, the Veteran denied having had a muscle injury during service.  As the Veteran did not claim to have had a muscle injury of the left leg, no additional evaluation was undertaken.  On examination at that time, which included electromyographic (EMG) testing, the diagnosis was peripheral neuropathy of the upper and lower extremities.  The examiner noted that there was no documentation of the Veteran having a leg condition that was specific to the left leg, but that the EMG study showed symmetric peripheral polyneuropathy affecting both lower extremities.  

The Board does not doubt the Veteran's testimony that he sustained an injury of his left leg while he was on active duty.  In the absence of proof of a current residual disability; however, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran's private physician indicated that the Veteran walked with a limp following his return from service, he did not specify the injured leg.  During the March 2011 VA examination, the Veteran himself indicated that he had no current muscle disability of the leg, and during his hearing in November 2010, he stated that his disability consisted of peripheral neuropathy, which has been shown to be bilateral in nature.  The Board notes that there is no medical opinion in the record that the Veteran had a current left lower extremity disability resultant from the leg injury he sustained while on active duty.  Organic disease of the nervous system is not shown within the first post-service year, thereby precluding a grant of service connection on a presumptive basis  As such, service connection is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of an injury of the left lower extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Residuals of Frostbite of the Left Leg

The Veteran also contends that he sustained a cold injury of his left leg during service.  In testimony offered at the November 2010 RO hearing, he stated that following the injury of his left leg he was forced to lie on the ground in extreme cold for many hours while pinned down by artillery fire.  He noted that his clothes were torn after he had sustained the leg injury noted above and that he was without cover or protection from the cold.  The Board accepts as true the occurrence of the left leg cold injury.  38 U.S.C.A. §1154.

As noted, available STRs shows that the Veteran was treated at an evacuation hospital for several days in January 1953, with an abstract of this treatment showing diagnoses of "Pain the back" and "Disturbance of sensation, Not Elsewhere Classified."  On examination for separation from service in April 1954, clinical evaluation of the lower extremities was normal.  

A medical record of the Veteran's private physician, dated in April 2009, shows an assessment of peripheral neuropathy, "think undoubtedly related to previous trauma, insult to foot frostbite in Korea."  In a November 2010 statement, this physician elaborated that the Veteran had had significant problems with numbness in the left foot that he reported having had since service in 1954.  After discussing several enclosed medical source articles that detailed reports of altered sensation and long-term neuropathic symptoms following a frostbite injury, the physician stated that he considered the Veteran's current neuropathic complaints to be frostbite and military service related.  

On March 2011 VA examination, the Veteran reported the history of striking the left knee on a steel post that tore his clothes exposing his left leg to the cold.  He stated that he had to stay outside for two nights in the cold at which time his left leg was numb.  He stated that he was initially treated for a back injury.  Following service, he was told by a private physician that the circulation in his left leg and foot was not good and that the nerves in his left leg were "dead."  Physical examination showed decreased sensation in both lower extremities and EMG studies showed a distal, symmetric peripheral polyneuropathy affecting the bilateral lower extremities that was characterized by sensory and motor demyelization and axonal loss.  The tester noted that, with the Veteran's last Hgb Alc laboratory reading of 6.1, these electrodiagnostic findings likely represented neuropathy due to hyperglycemia, but that additional work-up could be performed to rule out other potential causes of peripheral polyneuropathy.  The examiner rendered an opinion that it was less likely as not that current left leg disability was the result of service.  The rationale included the fact that the Veteran's examination on separation from service showed the lower extremities to be normal, that there was not any documentation found of a leg condition specific to the left leg, and that the EMG study showed symmetric peripheral polyneuropathy of both lower extremities.  The examiner went on to state that peripheral neuropathy was rarely caused by a cold injury and that on examination, the Veteran had decreased sensation and motor strength in both upper and lower extremities.  With test results and examination showing bilateral upper and lower extremity peripheral neuropathy the etiology of which was unknown, the current symptoms were not consistent with residuals of a cold injury of the left leg.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board finds that findings of the March 2011 VA examination are more relevant than that of the Veteran's private physician.  Specifically, the fact that peripheral neuropathy has been found in all of the Veteran's extremities, not solely in the left leg, is a very persuasive indication.  Although it has been argued that the comment by the VA examiner, that peripheral neuropathy is rarely a residual of frostbite, is contradicted by medical literature in the record, the Board notes that this is not the only basis for the negative nexus opinion upon which the opinion was based.  It is emphasized that the findings of peripheral neuropathy found in both upper and lower extremities, with the opinion of the physician who performed the EMG studies that the most likely cause was hyperglycemia, is the most probative opinion in the record.  Particularly as this opinion was based on abnormal laboratory studies.  

Under these circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a cold injury of the left leg, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of an injury of the left leg is denied.  

Service connection for residuals of frostbite of the left leg is denied.  


REMAND

Regarding the issues of service connection for bilateral hearing loss and tinnitus, it is noted that the VA audiometric evaluations are not sufficient for rating purposes.  The first, in July 2008, stated that no opinion regarding hearing loss could be reached without resort to speculation and based the negative nexus opinion regarding tinnitus solely on the Veteran's statements that the disability had begun in 1956 or 1957.  Other comments from the Veteran, as well as his private physician in August 2008 note that he had complaints of tinnitus during service or soon after his release from active duty.  The examiner did not address the Veteran's assertion of continuity of symptomatology since service.  The second audiometric evaluation was insufficient because pure tone thresholds were inconsistent with speech receptions thresholds.  

The United States Court of Appeals for Veterans Claims (Court) has clearly held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Pursuant to VA's duty to assist, VA should provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  

Taking into account the Veteran's statements in support of his claims, as well as VA treatment reports of record which note that the Veteran has a current diagnosis of hearing loss and tinnitus, the Veteran's claims for service connection should be remanded for additional VA examination so as to determine whether any currently-diagnosed hearing loss and tinnitus may be etiologically-related to his period of active service.  As the Veteran served in combat in Korea, acoustic trauma while he was on active duty is conceded.  38 U.S.C.A. § 1154.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, the examiner should address the following:

A) Whether it is at least as likely as not that hearing loss originated during active service, or is otherwise related to acoustic trauma during active service.  

B) Whether it is at least as likely as not that tinnitus originated during active service, or is otherwise related to acoustic trauma during active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her report that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, the RO should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


